Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 29, 2015                                                                                         Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  147675                                                                                               Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Richard H. Bernstein,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 147675
                                                                    COA: 309245
                                                                    Livingston CC: 10-018981-FH
  GORDON BENJAMIN WILDING,
           Defendant-Appellant.

  _________________________________________/

          On April 2, 2014, the Court heard oral argument on the application for leave to
  appeal the July 16, 2013 judgment of the Court of Appeals. By order of March 25, 2015,
  we directed supplemental briefing. On order of the Court, the application is again
  considered. MCR 7.302(H)(1). In lieu of granting leave to appeal, we VACATE those
  parts of the Court of Appeals judgment holding that offense variable 8 (MCL
  777.38(1)(a)) and offense variable 10 (MCL 777.40(1)(a)) were scored correctly, and that
  trial counsel was not ineffective for failing to object to the scoring of those variables. We
  REMAND this case to the Livingston Circuit Court for an evidentiary hearing, pursuant
  to People v Ginther, 390 Mich 436 (1973), as to whether the defendant’s trial counsel
  was ineffective for failing to object to the scoring of OVs 8 and 10. In all other respects,
  leave to appeal is DENIED, because we are not persuaded that the remaining questions
  presented should be reviewed by this Court.

         We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 29, 2015
           t0526
                                                                               Clerk